PER CURIAM.*
Carmen Noel Fuentes appeals his sentence for his guilty-plea conviction for ille*31gal reentry into the country after having been deported following an aggravated felony conviction. See 8 U.S.C. § 1326(b)(2). For the first time on appeal, he argues that § 1326(b)(2) is unconstitutional in light of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000).
As conceded by Fuentes, his challenge to the constitutionality of 8 U.S.C. § 1326(b)(2) is foreclosed by Almendarez-Torres v. United States, 523 U.S. 224, 235, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998), which was not overruled by Apprendi. See United States v. Dabeit, 231 F.3d 979, 984 (5th Cir.2000). Moreover, the indictment specifically charged that Fuentes had previously been convicted of an aggravated felony.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be *31published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.